Dismissed and Memorandum Opinion filed June 19, 2008







Dismissed
and Memorandum Opinion filed June 19, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00738-CV
____________
 
RAY A. SANDOVAL, Appellant
 
V.
 
DISCOVER BANK, Appellee
 
 

 
On Appeal from County Civil Court at Law No. 3
 Harris County, Texas
Trial Court Cause No. 868958
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed June 20, 2007.  The clerk=s record was filed on October 26,
2007.  No reporter=s record was taken.  No brief was filed.
On April
24, 2008, this Court issued an order stating that unless appellant submitted
his brief, together with a motion reasonably explaining why the brief was late,
on or before May 26, 2008, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).




Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed June
19, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.